In re Elton Burnett; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “L”, No. 85-2291; to the Court of Appeal, Fifth Circuit, No. 95-KH-0530.
Writ granted. The district attorney is ordered to provide relator with an estimate of the costs of reproducing public records relator has requested and to which relator is entitled. La. Const. art. XII, Sec. 3; R.S. 44:31; Range v. Moreau, 96-1607 (La. 9/3/96), 678 So.2d 537.
CALOGERO, C. J., not on panel.